DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riefe (2014/0150594).
Riefe discloses a steering column support for a motor vehicle intended to absorb energy during an impact backward on this column, this support 34 comprising at least one deformable leaf 60 ensuring fastening via 42 thereof on a cross-member of the vehicle body (not shown), this at least one leaf 60 including two parallel portions (see Figure 1) connected by a 180 degrees curved folding, being fitted between two guide faces forming a channel holding the spacing between these two portions, wherein for each leaf the support includes a guide sheet metal (see paragraph [0031]) folded at 180 degrees, having inside the fold two parallel faces forming the guide faces, as shown in Figures 1-3.  Each leaf 60 its end fastened at the cross-member of the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (8,985,629) in view of Kingston-Jones (9,365,235).
Hattori discloses a steering column support for a motor vehicle intended to absorb energy during an impact backward on this column, this support 66 comprising at least one deformable leaf 32 ensuring fastening thereof on a cross-member of the vehicle body (see Figure 9), this at least one leaf 32 including two parallel portions 22, 24 connected by a 180 degrees curved folding, being fitted between two guide faces forming a channel holding the spacing between 
Hattori discloses the claimed invention except for the single guide being sheet metal.  Kingston-Jones discloses a steering column assembly comprising a guide sheet 10 formed of a metal sheet.  Based on the teachings of Kingston-Jones, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide of Hattori to be formed of a metal sheet to provide strength and rigidity during a vehicle collision.
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art recited discloses common inventive concepts as the claimed present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faye M. Fleming whose telephone number is (571)272-6672.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAYE M FLEMING/Primary Examiner, Art Unit 3616